—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of possessing a weapon after he was observed exchanging, with another inmate, an eyeglass case containing a homemade razor blade. As a penalty, he was given 12 months in the special housing unit with loss of privileges and 12 months’ recommended loss of good time. The misbehavior report written by the correction officer who witnessed petitioner receive the eyeglass case and discovered the homemade razor blade inside of it constitutes substantial evidence to support the determination (see, Matter of Robinson v Herbert, 252 AD2d 986). The testimony of petitioner and another inmate witness that it was not petitioner’s weapon presented a question of credibility for the Hearing Officer to resolve (see, Matter of Carter v Goord, 266 AD2d 623, 624). Petitioner’s remaining contentions, including his claim that his penalty is unfair and excessive, have been examined and found to be without merit.
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.